department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date gl-609897-99 uilc memorandum for assistant district_counsel ft lauderdale cc ser sfl ftl from david l fish chief branch disclosure litigation cc el d br4 subject notice copies of summonses as we understand it you are interested in our determining whether or not it is a violation of sec_6103 to provide notice copies of summonses as required by sec_7609 to any person to whom the records or testimony relates who is identified in the summons for example the service may have an open civil or criminal investigation of a particular taxpayer as is commonly the case the taxpayer conceals assets and operates through nominees the concealment plan could involve the taxpayer t the taxpayer’s spouse s or other related entities such as corporations owned by t or s abc corp you have requested we address the following scenario with a summons styled substantially as follows in the matter of t all records related to financial transactions with t s abc corp all records related to accounts held by the above persons all notice parties or their powers of attorney receive copies of the summonses pursuant to sec_7609 sec_7609 of the internal_revenue_code irc provides any person to whom the records or testimony sought in the summons relates and who is identified in the continued sec_6103 establishes the general_rule that returns and return_information are confidential and cannot be disclosed except as authorized by title_26 sec_6103 provides that an internal revenue_officer or employee may in connection with his official duties relating to any audit collection activity or civil or criminal tax investigation or any other offense under the internal revenue laws disclose return_information to the extent that such disclosure is necessary in obtaining information which is not otherwise reasonably available with respect to the correct determination for tax or liability for tax or the amount to be collected or with respect to the enforcement of any other provision of title_26 relevant portions of the regulations provide as follows an officer_or_employee of the service or office of the chief_counsel therefor is authorized to disclose return_information as defined in sec_6103 in order to obtain necessary information relating to the following- to establish or verify the liability or possible liability of any person or the liability of any person or the liability or possible liability at law or in equity of any transferee or fiduciary of any person for any_tax penalty interest fine forfeiture or other imposition or offense under the internal revenue laws or the amount thereof to be collected to establish or verify misconduct or possible misconduct or other activity proscribed by the internal revenue laws to establish or verify the financial status or condition and location of the taxpayer against whom collection activity is or may be directed to locate assets in which the taxpayer has an interest to ascertain the amount of any liability described in subparagraph of this paragraph to be collected or otherwise to apply the provisions of the code relating to establishment of liens against such assets or levy on or seizure or sale of the assets to satisfy any such liability or where necessary in order to accomplish any activity described in subparagraph of this paragraph sec_301_6103_k_6_-1 under the scenario described the service has reason to suspect that the taxpayer is diverting funds to nominees in an attempt to trace income the summons may include continued summons shall receive notice and a copy of the summons the name of the target and the names of non-target third parties who may have accounts that are likely being used by the taxpayer to divert his income accordingly under these facts all the information disclosed is necessary to obtain information from the financial_institution 795_f2d_446 5th cir indicating that inquiry was not whether the information sought was necessary but whether the disclosures were necessary to obtain the information sought and whether the information sought was otherwise reasonably available as to disclosing the fact that the taxpayer is being investigated to the taxpayer’s spouse and abc corp because the irs is required to give a copy of the summons to the noticees and the summons form must identify the taxpayer being investigated it is clear that sec_6103 and or sec_7602 and sec_7609 authorize the disclosure of the fact that t is being investigated to these third parties if you have any questions please contact me at this memorandum addresses whether the information disclosed in the summons is authorized under sec_6103 not whether a summons may be issued for information relating to third parties with regard to this latter issue which is under the jurisdiction of the assistant chief_counsel general litigation courts have held that when seeking records of third parties the service needs to establish a nexus between the taxpayer’s investigation and the records of the third party being sought see 388_f2d_520 2d cir under these facts that test is met
